PER CURIAM.
William R. Muldrow appeals an order which suspended his license as a roofing contractor until restitution was made to a materialman and which further placed the license on probation for a two-year period. After the filing of Muldrow’s initial brief, the Department of Business and Professional Regulation confessed error, conceding that the Construction Industry Licensing Board reached differing conclusions with respect to the retroactive application of section 489.-129(l)(p), Florida Statutes (1991). The ap-pellee suggests that the appropriate resolution of this case is reversal of the final order and remand with directions for entry of an order dismissing the administrative complaint. We agree, and it is so ordered.
REVERSED AND REMANDED.
ERVIN, WOLF and KAHN, JJ., concur.